Citation Nr: 0605180	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to February 
1950 and from July 1952 to January 1968; with additional 
service in the Marine Corps and Navy Reserves.  He died in 
May 2002; the appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant testified at an RO hearing, in March 2005, and 
at a videoconference Board hearing before the undersigned 
Veterans Law Judge, in August 2005; copies of these 
transcripts are associated with file.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died on May [redacted], 2002.  The certificate of 
death lists the immediate cause of death as cardiopulmonary 
failure due to, or as a consequence of, debility due to 
cancer of the colon.

3.  The appellant was married to the veteran at the time of 
his death.

4.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity in service.

5.  At the time of the veteran's death, he was service 
connected only for hearing loss rated as noncompensable and 
competent medical evidence does not show that the veteran's 
colon cancer was causally related to his military service or 
any incident thereof, to include exposure to radiation, or 
that it was manifested within one year of service.

6.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 
(2005).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims that are 
the subject of this decision have been properly developed as 
available service personnel and medical records, non-VA 
medical records, a private physician's statement, a service 
department response on exposure to radiation, a marriage 
license, a certificate of death, two hearing transcripts, and 
various lay statements have been associated with the file.  
The Board observes that the veteran's claims file was rebuilt 
in January 2003, and that there are no service medical 
records for the veteran from July 14, 1958 through July 1968.  
The RO's attempts to obtain additional service medical 
records have been unsuccessful, and even the appellant noted 
in her videoconference testimony that the National Personnel 
Records Center (NPRC) indicated that some of the veteran's 
service medical records might have been destroyed in 1973 
fire at the center.  In a March 2003 statement, G. D. B., 
M.D. noted that he had treated the veteran back in the 1990s 
but he was unable to locate the veteran's files.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Initially, with regard to the appellant's DEA claim, the VA's 
duty to notify and assist claimants are not applicable to DEA 
claims.  In Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  As well, the 
statute at issue in DEA claims is not found in Chapter 51 
(rather, in Chapter 35).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not applicable.

With regard to the appellant's cause of death claim, VA 
satisfied its duty to notify by means of a January 2003 VCAA 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit information describing 
additional evidence or the evidence itself to the AOJ, and 
informed that it was her responsibility to make sure records 
are received by VA.  In particular, the appellant was asked 
to provide a copy of the veteran's certificate of death and 
medical evidence showing that the disability causing death 
was incurred in or aggravated in service.  Based on the 
above, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 
186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death

The appellant is the veteran's surviving spouse.  During her 
testimony and in lay statements, she contends that the 
veteran's colon cancer, which contributed to the cause of the 
veteran's death was due to his exposure to radiation when he 
worked as a technician at the precision measuring equipment 
laboratory (PEML) at Homestead Air Force Base (AFB) in the 
early and mid-1960s.  She testified that the veteran was 
diagnosed with colon cancer in the mid 1980s and that it 
resulted in him undergoing eight amputations and that his 
physician told her that the veteran's colon cancer was 
probably due to his exposure to radiation.  The appellant 
admitted that the Air Force has not confirmed that the 
veteran was exposed to radiation, but noted that he was 
required to wear a dosimetry badge and its readings were 
checked monthly at the base hospital.  Since his colon cancer 
is listed on the amended death certificate as a contributing 
cause of death, she feels that service connection should be 
established for cause of the veteran's death, which would 
entitle her to DEA benefits. 

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as tumors and cardiovascular disease, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Certain types of cancer shall be service connected if they 
become manifest in a radiation-exposed veteran, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(d)(1), (2).  The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

When it is determined that (i) a veteran was exposed to 
ionizing radiation as a result of onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device, the occupation of Hiroshima or Nagasaki, Japan from 
September 1945 until July 1946, internment as a prisoner of 
war (POW) in Japan during World War II that resulted in an 
opportunity for exposure to ionizing radiation, service on 
the grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or at Oak Ridge, Tennessee, or 
service on Amchitka Island, Alaska before January 1, 1974; 
(ii) that he subsequently developed a radiogenic disease (one 
that may be induced by ionizing radiation, including colon 
cancer); and (iii) that colon cancer first became manifest 5 
years or more after exposure, before its adjudication, the 
claim will be referred to the VA Under Secretary for Benefits 
for further consideration.  If any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  38 C.F.R. § 3.311(b).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Initially, the Board observes that the service-connection 
claim rests primarily on the veteran's alleged exposure to 
radiation in service.  At the time of his death, in May 2002, 
the appellant was married to the veteran and he was service-
connected for hearing loss, rated as noncompensably 
disabling.  The veteran was not hospitalized at the time of 
his death.  No autopsy was performed.  The veteran's 
certificate of death lists the immediate cause of death as 
cardiopulmonary failure due to, or as a consequence of, 
debility due to cancer of the colon.  Thus, the veteran was 
not service connected for the only disease listed on the 
veteran's certificate of death.

The appellant does not claim, and the evidence does not show, 
that the veteran's colon cancer began in service or was 
manifested within one year of discharge.  Although the 
appellant testified that the veteran was diagnosed with colon 
cancer in the mid-1986s, the medical evidence of record 
reflects that the veteran underwent a resection for colon 
cancer in 2000, over 30 years after the veteran's discharge 
from service in 1968, many years beyond the one-year 
presumptive period for colon cancer.  The Board observes that 
the appellant also testified that that the veteran served in 
Vietnam; but his service personnel records show that he had 
foreign service in Korea, Japan, and Okinawa, not the 
Republic of Vietnam.  Since the veteran is not presumed to 
have been exposed to herbicides in service and the fact that 
colon cancer is not one of the diseases identified by the 
Secretary as warranting presumptive service connection on the 
basis of exposure to herbicides, service connection is not 
warranted under the provisions of 38 C.F.R. §§ 3.307(a)(6), 
§ 3.309(e) (2005).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Even though the appellant claims that the veteran wore a 
dosimetry badge while working in the PEML at Homestead AFB, 
in a December 2003 response, the Chief of the U.S. Air Force 
Center for Radiation Dosimetry indicated that a query of the 
Master Exposure Registry (MRER) and other available USAF 
records of occupational radiation exposure covering the 
period from 1947 to the present, had failed to locate any 
records for the veteran.  Thus, there is no evidence that the 
veteran was exposed to ionizing radiation or participated in 
a radiation-risk activity during his service.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Under 
§ 3.311(a)(2)(iii) the appropriate inquiry has been made.  In 
the absence of "such records," the claim does not need to be 
forwarded to the Under Secretary for Health for a dose 
estimate.  As the requirement in 38 C.F.R. § 3.311(b)(1)(i) 
(that is, exposure of the veteran to ionizing radiation as a 
result of participation in a radiation-risk activity) has not 
been met, the case need not be referred to the Under 
Secretary for Benefits.  In light of these facts, the Board 
finds no basis for entitlement to service connection for the 
cause of the veteran's death under the provisions of 38 
C.F.R. § 3.309(d) or § 3.311.  Only if the appellant presents 
competent evidence that the veteran was exposed to radiation, 
would we refer the case to the Under Secretary for Benefits.

Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  But the Board observes that there is no competent 
medical evidence linking the veteran's colon cancer to 
service.  The Board acknowledges that the appellant testified 
that a private physician had told her that the veteran's 
colon cancer was probably due to his exposure to radiation 
during service.  In a March 2003 statement, Dr. G. D. B. 
indicated that he had treated the veteran in the 1990s and 
that, after surgery on the veteran, he had sent specimens to 
the Air Force Institute of Pathology (AFIP)/Walter Reed 
records, which had sent a report and later an amended report.  
But the veteran's records could not be found.  Dr. G. D. B 
did not give an opinion relating the veteran's colon cancer 
to service.  Private hospital records, dated in 1986, reflect 
that a history of radiation exposure to the right lower 
extremity had been obtained recently and that the veteran's 
poor circulation for which he had undergone an amputation, 
may or may not have been secondary to his radiation.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Mere acquiescence with the veteran's 
or appellant's contentions does not constitute competent 
medical evidence of diagnosis or causality.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  The Board finds that these 
statements are not a definite opinion as to the question of 
whether the veteran's colon cancer was due to radiation 
exposure in service.  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied secondarily by the veteran or his family members, 
where that history is unsupported by the medical evidence.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Thus, there 
is no competent medical evidence that links colon cancer to 
service.  

The Board acknowledges that the appellant submitted a copy of 
an Internet printout on Cobalt-60.  In this case, whether 
exposure to Cobalt-60 causes cancer is not dispositive of the 
matter under consideration.  Even if it were, the Board does 
not assign this type of evidence much weight.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  But here, the 
evidence fails to show that the veteran was exposed to 
Cobalt-60.

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant, the veteran, or her representative, possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the veteran was not exposed to ionizing radiation during 
service, as there is no medical evidence that the fatal colon 
cancer had onset due to service, including on a presumptive 
basis, and as there is no evidence that colon cancer was 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's work at the PEML, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection on a direct basis 
under 38 C.F.R. §3.303 or on a presumptive basis under 
38 C.F.R. §§ 3.307(a), 3.309(a), (d), and (e), 3.311(b)(1)(i) 
is not warranted. 

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2005).

The record shows that at the time of the veteran's death in 
May 2002, he was service connected for hearing loss rated as 
noncompensably disabling.  Moreover, the record shows that 
his service-connected disability was not, at any point during 
his lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


